 ZEIGLER REFUSE COLLECTORS, INC.Zeigler Refuse Collectors, Inc. and Chauffeurs, Team-sters and Helpers Local Union No. 430 a/w Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Petitioner.Case 4 RC-13292September 27. 1979DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDAI.EPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-member panel has considered objections to an elec-tion held on September 15, 1978, and the HearingOfficer's report recommending disposition of same.We agree with the Petitioner that the alleged conductobjected to by the Employer is insufficient to set asidethe election.The Employer timely filed four objections to theconduct of the election. On November 16, 1978. theRegional Director for Region 4 issued a report andrecommendation finding no merit to objections 3 and4 but recommending that a hearing be held on objec-tions I and 2. The Board, on January 22, 1979, issueda Decision and Direction' adopting the Regional Di-rector's recommendation and remanding the case tohim for further action. On February 21, 1979, a Hear-ing Officer conducted a hearing at York, Pennsylva-nia, and on April 9, 1979, filed his report in which herecommended that the election be set aside and a sec-ond election be directed. We do not accept the Hear-ing Officer's recommendation and find that, even as-suming the correctness of the Hearing Officer'sfactual findings and credibility resolutions,2the Em-ployer has not demonstrated a sufficient factual foun-dation for the setting aside of the election.The Hearing Officer finds "only minimal evidenceconcerning Petitioner's knowledge or participation inI Not reported in bound volumes of Board Decisions.2 We do not accept the Heanng Officer's finding that Martin Morthland'srecantation on cross-examination should not be credited. Morthland ex-pressly denied that employees Knight and Barry and Larry Leisennng in-timidated him with physical threats I week before the election. Furthermore.Morthland impeached his credibility by substantially wavering on the ap-proximate date of the threatening encounter. The Heanng Officer speculatesthat Morthland recanted only in order to end his "ordeal" on the stand, hutthat is only speculation and no basis for rehabilitating Morthland.threats against employees concerning how they weregoing to vote." Furthermore, the most severe threatshe attributes to prounion employees are: If employeesdid not sign authorization cards, "they would notwork for the Employer anymore"; "Whoever didn'tgive $20.00 and sign union authorization cards wasgoing to 'get their asses kicked' "; "You had better bevoting for the Union if you know what is good foryou; "If you vote no for the Union: me. RussKnight and Barry Leisenring gets fired: we are goingto kick your ass."We do not agree with the Hearing Officer that theabove gives rise "to a pervasive sense of apprehensionamong prospective voters."3Inasmuch as the HearingOfficer has found "minimal" evidence connectingthese campaign incidents with the Petitioner in anyway, and such incidents did not relate directly to theelection vote or create a general atmosphere of fearand confusion, we find that there is no basis for set-ting aside the election.4We shall, therefore, overrulethe Employer's Objections I and 2, and shall orderthat the Petitioner be certified.CERTIFICATION OR REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Chauffeurs, Teamsters andHelpers Local Union No. 430 a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, and that, pursuant toSection 9(a) of the Act, the said labor organization isthe exclusive representative of all the employees n thefollowing appropriate unit for the purposes of collec-tive bargaining with respect to rates of pay, wages,hours of employment, and other terms and conditionsof employment:All rear load drivers and loaders employed at theEmployer's Rear Load Division located at 1020N. Hartley Street, York, Pennsylvania; but ex-cluding all front-end and roll off drivers, officeclerical employees, guards, and supervisors asdefined in the Act.E.g., Price Brothers Company, 211 NLRB 822 (1974).'The Heanng Officer incorrectly relies on Sonoco of Puerto Rico, Inc, 210NLRB 493 (1974), and Diamond State Poultry Co.. Inc., 107 NLRB 3 (1953).in support of his conclusion that the election ought to be set aside. In boththose cases the election environment was pervaded by immediate and senousphysical coercion. In the instant case, there was no violence only generalizedverbal threats which, unlike the Hearing Officer, we do not consider "numer-ous," of the character familiar to the playgrounds as well as the shop. Thealleged intimidators in this case engaged in mere campaign bravado and"heated statements" reflecting an "overzealous partisanship rather thanmeaningful threats." American Wholesalers. Inc.. 218 NLRB 292 11975).245 NLRB No. 60449